MacLEAN, J. (concurring).
In this action to recover, under section 17, c. 570, p. 377, Laws 1895, money lost by the plaintiff in a bet with the defendant Torpie on the horse “Squid” running unplaced on the defendant racing association’s track at Morris Park, in this city, the complaint was justifiably dismissed as to the racing association for failure to prove any bet made or recorded directly or indirectly with the association. Contrariwise the learned justice might without much murmur have directed a verdict against Torpie, as it was soon proven, and after a little skirmishing conceded, that Moulton bet with him on “Squid,” paid him the money, and lost the bet, and there was really no evidence upon which to hang a verdict for any one else in any action. Under the decision in Ruckman v. Pitcher, 20 N. Y. 9, it was charged that if the bet was made as a representative of Peter.De Lacy, then the action should have been brought by Peter De Lacy. True enough. In Ruckman v. Pitcher it appeared, however, that of $3,000 deposited by the plaintiff various parties whom the plaintiff had admitted to an interest in the match had contributed $2,400, and that, to complete the stake, he had furnished $600, for which latter, as the real party in interest, he had a verdict, sustained all through. The suggestion that the real party in iriterest herein was one De Lacy, and not the plaintiff, was the sole excuse for submitting this cause to the jury. That was not proven. The interest requisite to the maintenance of an action is not sympathy or malice, not sentiment or desire, not pleasure in seeing the plaintiff recover *874or hope that recovery will embarrass the defendant, or even advantage the person claimed to be the real party in interest, but such a,’, relation to the demand and its recovery that upon judgment and consequent payment the cause of action will be barred. Nothing in the evidence would authorize a recovery by De Lacy. Everything said by De Lacy and Moulton contradicts a right to such a recovery. Testimony taken in court must be' taken to mean something. Both Moulton and De Lacy said the former borrowed money from the latter. Moulton said the money bet on “Squid” was part of the money so borrowed. This left Moulton the owner of the demand, and the only one to bring the action. No one coiild prove the contrary without the evidence of one or both, and' both swore it was Moulton’s money. Upon Moulton’s recovery and subsequent Vrece.ptiori by him of its payment from the judgment debtor or on his behalf, all right and cause of action arising against the defendant out of the transaction would be barred.
.•Furthermore, it was charged in various forms, finally reduced to this:" that if the plaintiff-went there for the premeditated purpose of making a bet and bringing an action in case he lost, he could not* recover. This. was error. It was" charged upon a contention inherently voiced upon the argument -and voluminously- expanded in’ the brief that a person may not join in the" commission of .a wrong, suffer, and claim compensationfrdirf'hirn' whom hé has misle'd. The. value of the money gotten by the winner being forfeit, the winner' acquired no title to it, and for its recovery the ,loser, is. given .a remedy by action as plainly in the section'd! stattit’é" cited as if it were laid down in the Code of Civil Procedure. This obviates application of the maxim', “In pari delicto potior est conditio possidentis.”' More7 over, the Legislature, in its wisdom, -has appointed forfeiture of fhonéy wagered, with a recovery in "a civil- action, the sole sanction, for the' prohibition, in a new Constitution (article i, § 9), of gambling of this sort, by the - declaring, in the same section of the statute cited, that' uppri race tracks under" the auspices,- as is .this, of -the, state racing-commission, this ."penalty (forfeiture of wagers won) "is exclusive‘of all other penalties prescribed by law for, the acts-specified, so that on such tracks, and on such only, the operation of "paragraph '352 of the Penal Code is "suspended, and betting on horse racing is not, as elsewhere throughout the state, a public nuisance and a crime.; i.„ e., a wrong which the state notices" as injurious-to the public, and punishes' in what is called á criminal proceeding in its own' name.’ - .S.uch a' segregation of practices, called in their recognition contrary to good morals, is novel, though not wholly new in this country.- It has been, tried and -abandoned in one state of the Union, and is said to be in vogue in the Orient and elsewhere abroad as to a less námable occupation. Whether such, partial and limited suspension of a-general law of the state "be legitimate legislation within the province of a free government,, which is “to govern by promulgated,' established-laws, not to be varied iir particular cases, but to have one rule for .rich" and poor, for the favor at, court, and. the countryman at the plow,” need not be here" considered. . The errors already pointed 'out suffice for the réversal-of the--judgment'as to defendant Torpie.
*875Judgment reversed as to defendant Torpie, and a new trial ordered, with costs to appellant to abide the event, but affirmed as to defendant racing association, with costs.